UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 23, 2016 Tesla Motors, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34756 91-2197729 (State or other jurisdiction of incorporation) (Commission File Number) (IRS EmployerIdentification No.) 3500 Deer Creek Road Palo Alto, California 94304 (Address of principal executive offices, including zip code) (650) 681-5000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (c) On September 23, 2016, Tesla Motors, Inc. (the “Company”) announced that Eric Branderiz will become its Vice President, Corporate Controller and Chief Accounting Officer, commencing on October 24, 2016. Mr. Branderiz, 51, will join the Company from SunPower Corporation, a solar cell and panel manufacturer, where he started in June 2010 as its Vice President and Corporate Controller and has most recently been its Senior Vice President, Corporate Controller and Chief Accounting Officer, responsible for, among other things, all financial accounting, external reporting and controllership.
